 


110 HRES 712 IH: Expressing support for the Declaration on the Rights of Indigenous Peoples and commending the United Nations General Assembly for its adoption of the Declaration on September 13, 2007.
U.S. House of Representatives
2007-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 712 
IN THE HOUSE OF REPRESENTATIVES 
 
October 4, 2007 
Mr. Faleomavaega submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
RESOLUTION 
Expressing support for the Declaration on the Rights of Indigenous Peoples and commending the United Nations General Assembly for its adoption of the Declaration on September 13, 2007. 
 
 
Whereas, since 1982, indigenous rights leaders and human rights supporters have actively worked on drafting a Declaration on the Rights of Indigenous Peoples for consideration by the United Nations as an important statement of international law and policy; 
Whereas the social, cultural, and political rights of the approximately 300,000,000 indigenous peoples throughout the world have been in urgent need of clarification due to the collective nature of their rights, in contrast to the individual rights protected under the Human Rights Declaration adopted by the United Nations General Assembly in 1948; 
Whereas indigenous peoples of the world share a common characteristic in that their societies are formed by their connection to the lands of their ancestors from time immemorial, such connections serving as the source of their culture, traditions, beliefs, knowledge systems, and social values as collective or tribal peoples; 
Whereas countries throughout the world have struggled to accommodate the strivings of their indigenous peoples to preserve the cultures, traditions, and ways of their ancestors by preserving and maintaining societies that remain separate physically, culturally, and socially from the dominant societies that prevail in each such country; 
Whereas the principle of self-determination has emerged as the common cause and aspiration of all indigenous peoples in order that they might define and negotiate a relationship and a separate space within the larger society and country within which they are located, including the preservation of their ancestral lands, their indigenous language and culture, and the right and ability to govern themselves free of oppression and undue pressures to abandon their traditional ways and assimilate into the larger society; 
Whereas of all the countries throughout the world and among Member States of the United Nations, the United States has maintained an exemplary body of law and policy towards its indigenous peoples, the 562 United States Tribal Nations located in the lower 48 states and Alaska, which laws and policies have recognized for over 200 years an inherent right of self-governance, have resulted in the negotiation of over 500 nation-to-nation treaty agreements, 350 of which have been solemnly ratified by the United States Senate, and have, since 1975, successfully implemented a policy of self-determination that explicitly supports the exercise of tribal self-governance and economic and social sustainability of United States Tribal Nation societies; 
Whereas, in 1982, the United Nations Subcommission on Human Rights formed a working group charged with drafting a Declaration on the Rights of Indigenous Peoples; 
Whereas, in 1993, the draft Declaration was reported to the General Assembly and was debated and deliberated upon until the fall 2006 session, with a majority of Member States voting to table the Declaration until their Fall 2007 session in order to afford Member States more time to study and consider the Declaration; 
Whereas, on June 29, 2006, after more than 24 years of effort, the Working Group, indigenous peoples of the world, and their supporters obtained official adoption of the Declaration by a majority vote of the United Nations Human Rights Council during their inaugural meeting in Geneva, Switzerland, with 30 Member States voting in the affirmative, 2 in the negative, and 12 abstentions; 
Whereas, on September 13, 2007, by a vote of 143 in favor to 4 against, with 11 abstentions, the United Nations General Assembly in its 61st session, adopted the Declaration on the Rights of Indigenous Peoples; and 
Whereas, by virtue of this historic document, the United Nations General Assembly affirmed several guiding principles for recognizing, promoting and protecting the rights of indigenous peoples, and setting a viable framework for continuing dialogue: Now, therefore, be it  
 
That the House of Representatives— 
(1)finds that the relationship between the United States and the indigenous peoples of the United States, the United States Tribal Nations, grounded in the United States Constitution and implemented through numerous Indian treaties, Federal statutes, and policies, may be considered a model by other countries in the world in recognizing and upholding the precious rights of self-determination and self-governance; and 
(2)notwithstanding the recognition and protection afforded United States Tribal Nations under United States law and policy, the interests of such tribal nations may be further advanced and protected in important ways by adoption of the Declaration in that United States Tribal Treaty rights, cultural rights, and principles of self-determination will be validated and affirmed as United States policy, thus protecting such rights on an international level. 
 
